                      Case 3:19-cv-04980-JSC Document 14 Filed 08/19/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                Northern District
                                              __________  DistrictofofCalifornia
                                                                       __________


             LA CLINICA DE LA RAZA, et al.,                    )
                             Plaintiff                         )
                                v.                             )      Case No. 3:19-cv-04980
                DONALD J. TRUMP, et al.,                       )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Plaintiffs, La Clínica de La Raza, et al.,                                                                    .


Date:          08/19/2019                                                            /s/ - Mayra B. Joachin
                                                                                          Attorney’s signature


                                                                                  Mayra B. Joachin, SBN 306065
                                                                                     Printed name and bar number
                                                                            NATIONAL IMMIGRATION LAW CENTER
                                                                               3450 Wilshire Boulevard, #108-62
                                                                                   Los Angeles, CA 90010

                                                                                                Address

                                                                                          joachin@nilc.org
                                                                                            E-mail address

                                                                                           (213) 639-3900

                                                                                          Telephone number

                                                                                           (213) 639-3911

                                                                                             FAX number
